internal_revenue_service number release date index number ----------------------------------------------- ------------------------- ---------------------------- --------------------------- ty ------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- ---------------------- telephone number --------------------- refer reply to cc ita b04 plr-149323-09 date date taxpayer hereafter parent sub region ------------------------------------------------- ----------------------------- ------------------------------------------- dear ----------- - this responds to your request for a private_letter_ruling dated date on whether gain from the exchange of certain emission credits may be deferred under sec_1031 of the internal_revenue_code facts parent is a ------------------------------------headquartered in region parent is also the common parent of a consolidated_group sub is a wholly owned subsidiary of parent and a member of parent’s consolidated_group the concentration of ground level ozone commonly known as smog in region often exceeds permissible air quality standards established by the environmental protection agency epa ground-level ozone is principally created by two types of pollutants nitrogen oxide nox and volatile organic compounds vocs nox is produced during combustion of natural_gas vocs are organic chemical compounds that evaporate under specific conditions parent and its subsidiaries create nox primarily during the process of -----------------------------------------------------------and create vocs primarily during the process of ---------------------------------------------------------------------------- --------------------------- the ------------------------------------------------------------- - was created to develop and implement air pollution control measures in region in an effort to improve the region’s air quality and bring the area into compliance with state and federal_law the --------- has plr-149323-09 established a program to review and control emissions in region under this program businesses that take measures to reduce their emissions of pollutants for example by installing emission reduction equipment may apply for and receive emission reduction credits credits credits are used by the holder to offset emissions that would otherwise exceed permitted levels each credit is a grant to the holder of the right to emit a specified amount of the pollutant per year for an indefinite period of time credits may be transferred temporarily or permanently credits for the purpose of reducing ozone are designated by the ----------as either nox credits or vocs credits apart from the underlying pollutant the terms and conditions of the two types of credits are identical nox credits may be used to offset vocs emissions and vocs credits may be used to offset nox emissions as long as the holder of the credits demonstrates that such use of the credits will not cause or contribute to a violation of state or federal air quality standards sub holds nox credits that were granted by the ----------when sub installed air emission reduction equipment on its ------------------- sub holds these credits for productive use in a trade_or_business or for investment parent anticipates the future need for vocs credits in order to meet emission standards related to ---- --------------------------------------------------------------- although nox reductions are far more desirable to the --------- than vocs reductions in achieving the air quality objectives the ----------has historically granted permission to use nox credits to offset vocs emissions however this interpollutant use of the credits is not economically optimal for parent because the nox credits are more valuable due to their relative scarcity from a business perspective parent would prefer to exchange nox credits for vocs credits held by unrelated third parties this would generally allow parent to emit a greater amount of vocs than if parent obtains authorization by the ----- --------- to use its nox credits to offset its vocs emissions sub possesses nox credits in excess of its needs to satisfy parent’s need for vocs credits parent proposes to cause sub to make a distribution of its nox credits to parent thereafter parent proposes to exchange the nox credits it acquired from sub for vocs credits held by unrelated third parties parent would then use the vocs credits to offset emissions from its trade_or_business parent’s basis in its sub’s stock exceeds the fair_market_value of the nox credits to be distributed by sub to parent law and analysis sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if plr-149323-09 such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_a_-1 of the regulations provides in part that as used in sec_1031 the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not be exchanged for property of a different kind or class under sec_1_1031_a_-2 intangible personal_property is of like_kind to other intangible personal_property only if the nature or character of the rights involved are of like_kind eg a patent is of like_kind to a patent and a copyright is of like_kind to a copyright and the nature or character of the underlying property to which the intangible personal_property relates is of like_kind for example an exchange of a copyright on a novel for a copyright on a different novel is a like-kind_exchange but an exchange of a copyright on a novel for a copyright on a song is not revproc_92_91 1992_2_cb_503 sec_3 q a provides that emission allowances are treated as like-kind_property for purposes of sec_1031 of the code therefore an exchange of emission allowances that would otherwise result in the recognition of gain_or_loss under sec_1001 is an exchange of like-kind_property that qualifies for nonrecognition treatment under sec_1031 provided the other requirements of sec_1031 are satisfied effectively nox credits and vocs credits are government licenses or permits and constitute intangible personal_property for federal_income_tax purposes see sec_197 accordingly the nox credits and vocs credits will be of like_kind if the nature or character of the rights involved and the nature or character of the underlying property to which the intangible personal_property relates are of like_kind both the nox credits and the vocs credits are rights granted by the --------- as part of its program to control air pollution in region the credits are distributed by the ----------- to businesses operating in region and enable the holder to emit a certain quantity of pollutant each year without penalty the terms and conditions of the credits are identical thus the nature and character of the rights involved are the same although nox and vocs are different chemical compounds they are both ozone- causing pollutants and controlling ozone is the primary purpose of the credits a sec_1 revproc_92_91 provides guidance in a question and answer q a format on certain federal_income_tax consequences of the air emission allowance program the program established pursuant to title iv of the clean air act amendments of pub_l_no 104_stat_2584 u s c sec_7651 et seq the act with respect to utilities non-utilities that elect to participate in the program and other persons that acquire hold or transfer sulfur dioxide emission allowances plr-149323-09 such the differences between the two chemical compounds insofar as they relate to the credits and the purposes for issuing the credits should be regarded as differences in grade or quality not nature or character as evidence that they are of the same nature or character the --------- rules make nox and vocs credits interchangeable when certain conditions are met furthermore both nox and vocs are emitted in the process of ------------------------------------------------- that nox credits are more valuable than vocs credits because of their relative scarcity indicates a difference in grade or quality between the two types of credits but not of their nature or character accordingly the vocs credits and nox credits are of like_kind conclusion sec_1 parent does not include the amount of the distribution of the nox credits received from sub in its gross_income see sec_1_1502-13 parent shall reduce its basis in the stock of sub by the amount of the distribution see sec_1_1502-32 sub’s gain under sec_311 with respect to the excess of the fair_market_value of the nox credits over sub’s basis in the credits shall not be taken into account upon the distribution of the nox credits to parent or upon parent’s exchange of those credits with a third party in an exchange qualifying under sec_1031 sub shall take the gain under sec_311 into account by reference to the vocs credits received in the sec_1031 exchange rather than the nox credits distributed to parent see sec_1_1502-13 and sec_1_1502-13 the nox credits and vocs credits are like-kind_property for purposes of sec_1031 of the code further parent is considered to have prior to the exchange held the nox credits for productive use in its trade_or_business thus neither parent nor sub will recognize gain_or_loss as a result of parent’s exchange of nox credits for vocs credits immediately following the distribution of such nox credits from sub provided all other requirements for deferral under sec_1031 not discussed herein are satisfied caveats except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s plr-149323-09 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting cc
